Exhibit 99.1 NETWORKING (A Business of Avaya Inc.) Special Purpose Combined Financial Statements As of and for the years ended September 30, 2016 and 2015 Networking (A Business of Avaya Inc.) Index to Special Purpose Combined Financial Statements Page Report of Independent Auditors 2 Special Purpose Combined Statements of Assets to be Acquired and Liabilities to be Assumed 4 Special Purpose Combined Statements of Revenues and Direct Expenses 5 Notes to Special Purpose Combined Financial Statements 6 Report of Independent Auditors To the Management of Avaya, Inc. We have audited the accompanying special purpose combined financial statements of Networking, a business of Avaya, Inc., which comprise the special purpose combined statements of assets to be acquired and liabilities to be assumed as of September 30, 2016 and 2015, and the related special purpose combined statements of revenues and direct expenses for the years then ended. Management’s Responsibility for the Special Purpose Combined Financial Statements Management is responsible for the preparation and fair presentation of the special purpose combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of special purpose combined financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on the special purpose combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the special purpose combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the special purpose combined financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the special purpose combined financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the special purpose combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the special purpose combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the special purpose combined financial statements referred to above present fairly, in all material respects, the assets to be acquired and liabilities to be assumed of Networking, a business of Avaya, Inc., as of September 30, 2016 and 2015, and the results of its revenues and direct expenses for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matters The accompanying special purpose combined financial statements have been prepared assuming that Networking, a business of Avaya, Inc., will continue as a going concern.As discussed in Note 1 to the special purpose combined financial statements, Avaya, Inc. and its U.S. subsidiaries filed voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code on January 19, 2017.Avaya Inc.’s debt obligations and uncertainties related to the bankruptcy process raise substantial doubt about Networking’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 1.The special purpose combined financial statements do not include any adjustments that might result from the outcome of this uncertainty.Our opinion is not modified with respect to this matter. The accompanying special purpose combined financial statements were prepared in connection with Avaya Inc.’s divestiture of Networking and, as described in Note 1, were prepared in accordance with a letter dated April 5, 2017 from the staff of the Division of Corporate Finance of the SEC that it would not object to the buyers proposal to provide abbreviated financial statements in satisfaction of Rule 3-05 of the Securities and Exchange Commission Regulation S-X. These special purpose combined financial statements are not intended to be a complete presentation of the financial position, results of operations or cash flows of Networking, a business of Avaya, Inc. Our opinion is not modified with respect to this matter. /s/ PricewaterhouseCoopers LLP Florham Park, New Jersey June 29, 2017 3 Networking (A Business of Avaya Inc.) Special Purpose Combined Statements of Assets to be Acquired and Liabilities to be Assumed
